Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            January 8, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 50622-0-II

                                Respondent,

         v.

 JOSHUA EARL HARRIS,                                            UNPUBLISHED OPINION

                                Appellant.

       WORSWICK, J. — Joshua Earl Harris appeals his convictions for communication with a

minor for immoral purposes, third degree attempted rape of a child, and possession of a

controlled substance. Harris argues that there was insufficient evidence to show he had the

specific intent to rape a child or that he took a substantial step toward raping a child, and that his

due process rights were violated when law enforcement did not follow the Internet Crimes

Against Children (ICAC) Standards and engaged in outrageous conduct. Further, Harris argues

that the court imposed impermissible legal financial obligations (LFOs).

       We hold that sufficient evidence supports Harris’s convictions, that his due process rights

were not violated, and that the court did not impermissibly impose LFOs. Thus, we affirm.

                                               FACTS

       The ICAC Task Force Program is part of a congressional directive to the Attorney

General of the United States to implement a national strategy for child exploitation prevention

and interdiction. 34 U.S.C. §§ 21111-21112. As directed by Congress, the Department of

Justice created the ICAC Operational and Investigative Standards to provide procedural and
No. 50622-0-II


investigatory standards for these investigations. The ICAC Task Force Program includes state

and local law enforcement task forces to combat Internet crimes against children. 34 U.S.C. §

21113. One of these task forces is the Washington State ICAC Task Force. The Washington

State ICAC Task Force has an interagency agreement with the Vancouver Police Department

(VPD) in which VPD agrees to adhere to the ICAC Standards.

         Regarding Harris’s case, Detective Robert Givens of the VPD placed an advertisement in

the Casual Encounters section on Craigslist. The ad read, “[S]kipping school today want to chat

W4M Vancouver. I’m just a girl ditching today from school. You want to chat with me? I’m

pretty mellow. Send me a message. I’ll be around gaming and chatting.[♥]” 3 Verbatim Report

of Proceedings (VRP) at 362. W4M meant a woman looking for a male.

         Harris, a 36-year-old man, responded to the ad. Detective Givens replied posing as “Julie

Vincent,”1 a nonexistent 14-year-old girl created for this investigation. 3 VRP at 366. Harris

said, “I am 36, which I hope is not a deal breaker.” 3 VRP at 367. Julie replied, “I’m 14. I’m

okay if you’re okay.” 3 VRP at 367. Harris responded, “I suppose it is. I just wanted to chat

anyway.” 3 VRP at 367. Harris stated that by skipping school, he thought Julie was referring to

college and requested they “keep it civil.” 3 VRP at 367.

         After chatting about video games, Harris asked Julie to send him a photograph. Craigslist

blocked Julie’s attempt to send a photograph, but Julie began chatting with Harris directly the

following morning. Julie then sent a photograph to Harris. This photograph was of a female

police officer who was over the age of 21. Harris said he did not think Julie looked 14 years old



1
    We use the law enforcement officer’s undercover persona for clarity.



                                                  2
No. 50622-0-II


and asked if she was on Craigslist looking for older men. He said, “If you want an older caring

man’s attention, I will gladly give it to you.” 3 VRP at 375. When Julie asked what kind of

attention, Harris said, “Whatever you wanted.” 3 VRP at 375.

       He then asked, “Skipping school today? I have some time. I could come get [you] and

go do something or go somewhere and chat.” 3 VRP at 375. Julie again asked what kind of

attention Harris would give her. He responded, “Well, the want is strong. Very. I want to taste

you. . . . I really shouldn’t say such things, but G*d d**n you’re fine.” 3 VRP at 376. Harris

then offered Julie marijuana and methamphetamine. Julie asked Harris to tell her “about the

other stuff first” and he replied, “I really want to perform oral right now. . . . I really want you.”

3 VRP at 376. Julie asked, “For real or just online?” 3 VRP at 376. Harris replied, “I hope I

don’t frighten you. And even if you just want to chat, I’m fine with that. Only issue if [I]

perform orally on you, you’ll be upset the rest of your life because I am the best there is. Not a

lie. Not fake, not online, but real.” 3 VRP at 376.

       Julie asked if Harris wanted to try to meet and he responded, “Yes, please.” 3 VRP at

377. Harris said, “I don’t like how our society stats [sic] that teenagers can’t have sex.

Bulls**t.” 3 VRP at 377. In graphic detail, Harris then described how he would perform oral

sex on Julie. Harris said, “I am not a pedo[phile], but I have always wanted to be with a young

woman and taste that delicious peach.” 3 VRP at 378. He said, “I want to f**k you . . . . Sensual

passionate love making like you’ll never forget.” 3 VRP at 380.

       Harris wanted to see Julie that day, and the two discussed where they would meet. Harris

said, “We have to meet somewhere away from your house . . . [t]o pick you up, I mean.” 3 VRP

at 379. Harris arranged to meet Julie at a Starbucks in Vancouver. Harris arrived at the



                                                   3
No. 50622-0-II


Starbucks and texted Julie that he was “going to make this not just the best you’ve had, but the

emotional journey I will take you on will be more fulfilling than you can ever hope for.” 3 VRP

at 384.

          Detective Givens was sitting inside the Starbucks messaging Harris when Harris walked

in. Detective Givens texted Harris that Julie was still walking to the location. Harris walked out

of the Starbucks and police officers arrested him. Police officers found a box of condoms in

Harris’s jacket pocket and methamphetamine in Harris’s vehicle. The State charged Harris with

communication with a minor for immoral purposes, third degree attempted rape of a child, and

possession of a controlled substance—methamphetamine. At trial, witnesses testified to the

above facts. The jury found Harris guilty of all three counts. Harris appeals his convictions.

                                               ANALYSIS

                                    I. SUFFICIENCY OF THE EVIDENCE

          Harris argues that the evidence was insufficient to support his conviction for attempted

third degree rape of a child. We disagree.

          Evidence is sufficient to support a guilty verdict if any rational trier of fact, viewing the

evidence in the light most favorable to the State, could find the elements of the charged crime

beyond a reasonable doubt. State v. Farnsworth, 185 Wn.2d 768, 775, 374 P.3d 1152 (2016).

“In claiming insufficient evidence, the defendant necessarily admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it.” State v. Homan, 181 Wn.2d

102, 106, 330 P.3d 182 (2014). Such inferences must be drawn in favor of the State and

interpreted most strongly against the defendant. State v. Kintz, 169 Wn.2d 537, 551, 238 P.3d

470 (2010). We defer to the jury on issues of conflicting testimony, credibility of witnesses, and



                                                     4
No. 50622-0-II


the persuasiveness of the evidence. State v. Andy, 182 Wn.2d 294, 303, 340 P.3d 840 (2014).

Circumstantial evidence is not any less reliable or probative than direct evidence in reviewing the

sufficiency of the evidence supporting a jury verdict. Kintz, 169 Wn.2d at 551.

       To convict a defendant of attempted third degree rape of a child, the State must prove

beyond a reasonable doubt that the defendant intended to have sexual intercourse and took a

substantial step toward having sexual intercourse with a child between the ages of 14 and 16,

who was not married to the defendant, and the defendant was at least forty-eight months older

than the victim. RCW 9A.28.020(1); 9A.44.079(1); see State v. Wilson, 1 Wn. App. 2d 73, 83,

404 P.3d 76 (2017). Only the elements of “intent” and “substantial step” are at issue in this case.

A.     Specific Intent

       Harris argues that the evidence was insufficient to support his conviction for attempted

third degree rape of a child because the State failed to prove that Harris possessed the specific

intent to have sexual intercourse with another who is at least fourteen years old but less than

sixteen years old. Specifically, Harris argues that he possessed only the intent to have sexual

intercourse with the adult woman in the photograph, not with 14-year-old Julie. We disagree.

       The requisite intent required for attempted rape of a child is the intent to have sexual

intercourse with a child. RCW 9A.28.020(1); 9A.44.079 (1); State v. Johnson, 173 Wn.2d 895,

908, 270 P.3d 591 (2012). To prove the specific intent element of attempted child rape, either

the child’s actual age or the defendant’s belief in a fictitious age is material. Johnson, 173

Wn.2d at 909. When “a fictitious victim exists only within the context of the sting operation[,]

her age can be established only by publication and receipt of the information.” Johnson, 173

Wn.2d at 908. The State can show that the defendant knew the perceived victim’s age through



                                                  5
No. 50622-0-II


the victim’s communication and the defendant’s receipt of the information. Johnson, 173 Wn.2d

at 909.

          Here, the State had to prove that Harris believed that Julie was between the ages of 14

and 16, regardless of whether she may have looked older. See RCW 9A.28.020(1);

9A.44.079(1). The photograph of a police officer in her twenties as “Julie” has no effect on

Harris’s specific intent to have sexual intercourse with a child he believed was 14-years-old.2

See Johnson, 173 Wn.2d at 903-04. Julie said she was 14 years old and Harris acknowledged

this. He made statements about her age and about how teenagers should be able to have sex.

After learning the information about her age and making these statements, Harris still wanted to

engage in sexual intercourse with Julie. Further, Harris went to the chosen meeting location with

condoms in his jacket pocket. Viewed in a light most favorable to the prosecution, the State

presented sufficient evidence that a reasonable jury could find Harris possessed the specific

intent to intend to have sexual intercourse with a 14-year-old child.

B.        Substantial Step towards Attempted Rape in the Third Degree

          Harris also argues that the State failed to prove Harris took a substantial step toward

having sexual intercourse with a child and because Harris abandoned his plan to have sexual

intercourse when he left the Starbucks. We disagree.



2
  In support of his argument, Harris points to State v. Patel, 170 Wn.2d 476, 242 P.3d 856
(2010). Harris cites Patel for the proposition that “a defendant who attempts to have sex with a
person he believes is underage but is actually an adult . . . may not be convicted . . . .” Patel, 170
Wn.2d at 485. However this language was specifically disapproved in Johnson. Johnson, 173
Wn.2d at 904. Accordingly, Harris’s reliance on Patel to support that he intended to have sexual
intercourse with the adult woman in the photograph is misplaced. Johnson, 173 Wn.2d at 903-
04.



                                                    6
No. 50622-0-II


       To commit attempt, a defendant must take a substantial step toward the commission of a

crime. RCW 9A.28.020(1). A substantial step is conduct strongly corroborative of the

defendant’s criminal purpose. State v. Wilson, 158 Wn. App. 305, 317, 242 P.3d 19 (2010).

Mere preparation to commit a crime is not a substantial step toward the commission of that

crime. Wilson, 158 Wn. App. at 317. However, “[a]ny slight act done in furtherance of a crime

constitutes an attempt if it clearly shows the design of the individual to commit the crime.” State

v. Price, 103 Wn. App. 845, 852, 14 P.3d 841 (2000).

       Conduct that may be indicative of a substantial step includes enticing or seeking to entice

the perceived victim to go to the place where the crime may be committed. State v. Townsend,

105 Wn. App. 622, 631-32, 20 P.3d 1027 (2001). Once a substantial step is taken, the crime of

attempt occurred and abandonment cannot be a defense. State v. Workman, 90 Wn.2d 443, 450,

584 P.2d 382 (1978).

       Here, when viewed in a light most favorable to the State, a reasonable trier of fact could

have found that Harris took a substantial step in attempting to have sexual intercourse with Julie.

Harris made a variety of sexually explicit statements to Julie. Once they decided to meet, Harris

drove to the determined location, Starbucks. Harris had a box of condoms in his pocket.

       Harris also contends that since the meeting was at a Starbucks, Harris was not going to

have sexual intercourse with Julie. However, this argument fails to view the evidence in the

State’s favor and ignores that Harris said he wanted “[t]o pick [Julie] up.” 3 VRP at 379. All the

evidence, viewed in the light most favorable to the State, would allow a reasonable trier of fact to

conclude that Harris took a substantial step towards sexual intercourse with a child.




                                                 7
No. 50622-0-II


       Harris further argues that he abandoned his attempt to engage in sexual intercourse when

he left the Starbucks. But even assuming that Harris left the building in an attempt to abandon

his plan and not to meet Julie whom he believed was walking toward the Starbucks, this action is

immaterial. Once Harris took a substantial step and the crime of attempt was accomplished,

Harris could not have abandoned that crime. See Workman, 90 Wn.2d at 450.

       As a result, we hold that Harris’s claims of insufficient evidence fail.

                                         II. DUE PROCESS

       Harris argues his right to due process was violated. Specifically, he argues that law

enforcement violated due process when it (1) did not follow ICAC Standards in conducting the

sting operation and (2) engaged in outrageous conduct during its investigation. We disagree.

       The State may not deprive a person of life, liberty, or property without due process of

law. U.S. CONST. amend XIV, § 1; WASH. CONST. art I, § 3. A due process violation can be

procedural or substantive. See In re Bush, 164 Wn.2d 697, 701, 193 P.3d 103 (2008).

Procedural due process requires that an individual is given notice of the proceeding against them

and an opportunity to be heard. Bush, 164 Wn.2d at 704. Apart from the fairness of procedures,

substantive due process protects individuals against government conduct. Bush, 164 Wn.2d at

706. In this context, when the challenged government action is executive in nature, only

outrageous conduct which shocks the conscience is a cognizable due process claim. Bush, 164

Wn.2d at 707.

       The concept of outrageous conduct is founded on the principle that “the conduct of law

enforcement . . . may be ‘so outrageous that due process principles would absolutely bar the

government from invoking judicial processes to obtain a conviction.’” State v. Lively, 130



                                                 8
No. 50622-0-II


Wn.2d 1, 19, 921 P.2d 1035 (1996) (quoting United States v. Russell, 411 U.S. 423, 431-32, 93

S. Ct. 1637, 36 L. Ed. 2d 366 (1973)). Whether law enforcement has engaged in outrageous

conduct is a question of law that we review de novo. Lively, 130 Wn.2d at 19.

       To determine whether law enforcement’s conduct violated due process, we must assess

the conduct based on the totality of the circumstances. Lively, 130 Wn.2d at 21. Law

enforcement’s conduct is outrageous and violates due process only when the conduct is so

shocking that it violates fundamental fairness and the universal sense of fairness. Lively, 130

Wn.2d at 19. A claim based on outrageous conduct requires the defendant to demonstrate more

than mere flagrant law enforcement conduct. Lively, 130 Wn.2d at 20. “Public policy allows for

some deceitful conduct and violation of criminal laws by [law enforcement] in order to detect

and eliminate criminal activity.” Lively, 130 Wn.2d at 20. Outrageous conduct is not to be

invoked each time law enforcement acts deceptively. Lively, 130 Wn.2d at 20. Instead,

dismissal based on outrageous law enforcement conduct is reserved for only the most egregious

circumstances. Lively, 130 Wn.2d at 20.

       In evaluating whether law enforcement’s conduct violated due process, this court

considers several factors, including (1) “whether [law enforcement’s] conduct instigated a crime

or merely infiltrated ongoing criminal activity”; (2) “whether the defendant’s reluctance to

commit a crime was overcome by pleas of sympathy, promises of excessive profits, or persistent

solicitation”; (3) “whether [law enforcement] controls the criminal activity or simply allows for

the criminal activity to occur”; (4) “whether [law enforcement’s] motive was to prevent crime or

protect the public”; and (5) “whether [law enforcement’s] conduct itself amounted to criminal




                                                 9
No. 50622-0-II


activity or conduct ‘repugnant to a sense of justice.’” Lively, 130 Wn.2d at 22 (citations omitted)

(quoting People v. Isaacson, 44 N.Y.2d 511, 521, 406 N.Y.S.2d 714, 378 N.E.2d 78 (1978)).

A.     ICAC Standards

       Harris argues that federal law mandates compliance with ICAC Standards and that

deviation by Detective Givens from the ICAC Standards is a violation of Harris’s due process

rights. We disagree.

       The ICAC Task Force Program is part of a congressional directive to the Attorney

General of the United States to implement a national strategy for child exploitation prevention

and interdiction. 34 U.S.C. §§ 21111-21112. This program, which includes participation of state

and local law enforcement task forces, aims to combat Internet crimes against children by

increasing investigations, training, and public awareness. 34 U.S.C. § 21113. One of these task

forces is the Washington State ICAC Task Force. In addition to other requirements, state and

local law enforcement shall “establish or adopt investigative and prosecution standards,

consistent with established norms, to which such task force shall comply;” and shall “seek to

comply with national standards regarding the investigation and prosecution of Internet crimes

against children, as set forth by the Attorney General, to the extent such standards are consistent

with the law of the State where the task force is located.” 34 U.S.C. § 21114(7), (11).

       In accordance with the enacting statutes, the Department of Justice created the ICAC

Operational and Investigative Standards. The Washington State ICAC Task Force has an

interagency agreement with VPD in which VPD agrees to adhere to the ICAC Standards. The

ICAC Standards require that investigations proceed in conformity with applicable laws and

constitutional requirements. The ICAC Standards also state that “ICAC members should make



                                                10
No. 50622-0-II


every reasonable effort to comply with these Standards. However . . . reasonable deviations

from these Standards may occur.” CP at 164.

       The ICAC Standards go on to explain specific techniques for ICAC investigations

including:

       8.5     Visual depictions of any identifiable person used to represent an
       investigative persona or any identifiable minor, shall be only those of an Employee
       who has given his or her written consent and only if that Employee was at least 18
       years old at the time of consent. Further, the depictions themselves may be of that
       Employee under the age of 18.

       8.6     Absent prosecutorial input to the contrary, during online dialogue, officers
       shall allow the Investigative target to set the tone, pace, and subject matter of the
       online conversation[.]
               8.6.1 The above section (8.6) shall not be construed to prohibit
                      Investigators from performing any of the following activities
                      when initiating or conducting an Investigation: (a) posting
                      information including visual depictions (image or
                      video/printed or digital) to establish an online presence, (b)
                      placing advertisements or posts, or (c) sending messages.

CP at 171-72.

B.     Due Process Principles Applied to the ICAC

       Harris argues that Congress intended the ICAC Standards to be binding federal law on

local ICAC task forces. Specifically, he contends that because the ICAC Standards are binding

federal law, a violation of them is a violation of a defendant’s right to due process. Harris argues

that his due process rights were violated by investigatory tactics, namely, that Detective Givens

improperly steered the tone, pace, and subject matter of the conversations with Harris towards

sexual subjects and used a photograph of a woman over the age of 18.

       Harris alleges a violation of federal law resulted in a violation of his right to due process.

He cites only to one civil case for this contention, United States. v. Caceres, 440 U.S. 741, 99 S.



                                                 11
No. 50622-0-II


Ct. 1465, 59 L. Ed. 2d 733 (1979). Caceres states that when compliance with an agency

regulation is mandated by the Constitution or federal law, a court has a duty to enforce the

regulation. Caceres, 440 U.S. at 749. The court there pointed to an immigration case, where

agency procedural rules were designed “to protect the interests of the alien and to afford him due

process of law.” Bridges v. Wixon, 326 U.S. 135, 152, 65 S. Ct. 1443, 89 L. Ed. 2103 (1945).

Harris cites no criminal law to support his assertion and cites to no case holding that a criminal

defendant’s due process rights are per se violated simply by a police department’s failure to

follow investigative standards. We assume that absent a citation to authority, Harris has found

none. See State v. Johnson, 119 Wn.2d 167, 171, 829 P.2d 1082 (1992).

C.     Procedural Due Process

       Because Harris’s claim does not concern notice or an opportunity to be heard during an

adjudicatory proceeding, Harris is presumably arguing substantive due process, not procedural.

See Bush, 164 Wn.2d at 704, 706. To the extent Harris argues a procedural due process

violation, there is no violation of binding federal law here. As a law enforcement agency partner

of the Washington ICAC Task Force, VPD was required to adopt investigatory standards when

pursuing Internet crimes. 34 U.S.C. § 21114(7). Although VPD agreed to follow the ICAC

Standards, federal law does not require VPD to follow the ICAC Standards. Harris does not

point to any violation of other statutory or constitutional law related to investigatory standards.

Further, even if VPD was federally required to follow the ICAC Standards, the ICAC Standards

give no indication of an intent to provide potential targets with procedural due process rights.




                                                 12
No. 50622-0-II


See Bridges, 326 U.S. at 152. Accordingly, Harris fails to raise a violation of his right to

procedural due process.3

D.       Substantive Due Process

         Alternatively, if Harris is arguing a substantive due process violation, then this court

applies the Lively factors to determine whether police conduct was so outrageous as to violate

Harris’s right to due process. See Lively, 130 Wn.2d at 22. Harris argues that VPD did not

adhere to the ICAC Standards and engaged in outrageous police conduct. Specifically, Harris

argues that Detective Givens targeted him at random on Craigslist and that Detective Givens

steered the conversation to sexual material in violation of the ICAC Standards. Harris also

contends that the use of the photograph of the VPD officer in her twenties was impermissible.4

We hold that Harris’s right to due process was not violated.

         Looking to the totality of the circumstances, Harris fails to show that law enforcement’s

conduct during the undercover Craigslist operation was so outrageous that it violated due

process. Here, Detective Givens posted an ad on the Craigslist’s Casual Encounters page. He

did not target Harris or instigate a crime. Rather, Detective Givens posted an advertisement that

Harris responded to. Harris instigated criminal activity by responding to the ad and attempting

sexual contact with a child.




3
    Moreover, as discussed below, VPD did not violate the ICAC Standards.
4
  Harris argues that the use of the photograph “did not accurately reveal Harris’[s] disposition.
Instead, Harris was arrested, convicted, and sentenced for pursuing sexual intercourse with
another adult.” Br. of Appellant at 16. To the extent that Harris argues his sexual disposition,
we addressed this argument above.


                                                  13
No. 50622-0-II


       Further, Detective Givens allowed Harris to set the tone, pace, and subject matter of the

conversation, permitting Harris’s criminal activity to occur. Detective Givens asked Harris to

clarify what he meant when he said he would give Julie “an older man’s caring attention.” 3

VRP at 375. Although Harris argues he was reluctant, there is little evidence of this reluctance

in the record. Even if a reluctance could be gleaned from the record, law enforcement did not

overcome Harris’s reluctance with pleas of sympathy or persistent solicitation. Harris was the

first to mention sexually explicit acts to Julie and meeting her in person. Harris explained in

graphic detail the types of sexual activities he was hoping to perform on Julie. And the only

evidence Harris points to as proof that Detective Givens steered the conversation toward sexual

contact, were two questions where Julie asked Harris to clarify his comments.

       A review of the record clearly shows that Harris was the party instigating sexual content

in the conversations. As a result, Detective Givens followed ICAC Standard 8.6.

       VPD did not engage in criminal conduct during the undercover operation. Rather,

Detective Givens merely acted deceptively on Craigslist by posing as a 14-year-old girl skipping

school. Detective Givens sent Harris a photograph taken for the purpose of this investigation by

a VPD officer who was over age 18. While the photograph was deceptive, its use was to prevent

Internet crimes against children and was not repugnant to a sense of justice. Moreover, the

photograph met ICAC Standard 8.5.

       Here, VPD did not violate the ICAC Standards nor engage in outrageous police conduct.

Accordingly, viewing the totality of the circumstances, law enforcement’s conduct during the

undercover operation was not so shocking that it violated fundamental fairness and the universal




                                                14
No. 50622-0-II


sense of fairness. Further, VPD followed the ICAC Standards when conducting the

investigation. Thus, we hold that law enforcement’s conduct did not violate due process.

                  III. SUPPLEMENTAL BRIEFING ON LEGAL FINANCIAL OBLIGATIONS

       Harris filed a supplemental brief regarding the imposition certain fees in light of State v.

Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018). Harris argues that we should strike (1) a $200

DNA (deoxyribonucleic acid) collection fee because Harris had been previously convicted of a

felony, so DNA collection had already occurred; and (2) the criminal filing fee. Harris’s

arguments fail.

A.     DNA Collection Fee

       Harris requests we strike a $200 DNA collection fee because he is a previously convicted

felon. First, Harris misrepresents the record. Harris’s listed criminal history does not contain

any felonies, only a number of misdemeanors. Second, the trial court waived the DNA

collection fee.

       The trial court filed two judgments and sentences. On the first judgment and sentence,

the trial ordered Harris’s DNA be collected, but it waived the $100 fee. On the second, and most

recent, judgment and sentence, the trial court indicated that the first felony order contained all

LFOs for Harris. Accordingly, this shows that no DNA collection fee was imposed at all.

Accordingly, Harris’s argument fails.

B.     Criminal Filing Fee

       Harris also argues that the criminal filing fee must be stricken. But like the DNA fee, the

trial court did not order Harris to pay a criminal filing fee. As a result, there does not appear to

be any action we could take to provide the requested relief in this motion. Without the



                                                 15
No. 50622-0-II


imposition of either fee, we cannot strike nonexistent fees from the judgment and sentencing

orders.

          We affirm Harris’s convictions. And because the trial court did not impose either the

DNA fee or the criminal filing fee, we hold that his arguments regarding his LFOs fail.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                      Worswick, P.J.
 We concur:



 Johanson, J.




 Bjorgen, J.




                                                  16